Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4,6-8,11,13-15,17,20,22,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (PG Pub 2016/0320674 A1), Kim et al (PG Pub 2017/0229586 A1), and Jeong et al (PG Pub 2008/0166475 A1).
Regarding claim 1, Seo teaches an integrated circuit (IC) device comprising: a gate (GE1, fig. 2) of a single-gate transistor; a layer adjacent to the gate, the layer comprising a dielectric material (310, paragraph [0063]); a source (360/SE1) of the single-gate transistor; a drain (360/DE1) of the single-gate transistor; a semiconductor structure (311) adjacent to the layer, the semiconductor structure comprising: a first body of a first semiconductor material, wherein the layer extends between the first body and the gate, and wherein the first body forms at least in part a recess of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first body; and an insulator structure (SiOx 320, paragraph [0090]) which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess.
Seo does not teach the first semiconductor material is doped with a first dopant or a second body of a second semiconductor material other than the first semiconductor material.
In the same field of endeavor, Kim teaches wherein the first semiconductor material (241, fig. 4B) is doped with a first dopant (Si at depth around 8.5 nm to 14 nm, fig. 14, paragraphs [0115][0118][0207]), and a second body (242/243 on the left) of a second semiconductor material other than the first semiconductor material (InZnO 242 and 243, InZnSiO 241, fig. 14), wherein the first body extends (241) between the second body and the layer (230), and wherein the second body extends between the source (250’) and the first body; and a third body (242/243 on the right) of the second semiconductor material, wherein the first body extends between the third body and the layer, and wherein the third body extends between the drain (250) and the first body, a thickness of the first body is substantially the same in each of a first region under the second body, a second region under the third body, and a third region under the recess (fig. 4B), for the benefit of reducing pinholes to achieve high electrical conductivity (paragraph [0177]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first semiconductor material dope with a first dopant, and to include a second body of a second semiconductor material other than the first semiconductor material, wherein the first body extended between the second body and the layer, and wherein the second body extended between the source and the first body; and a third body of the second semiconductor material, wherein the first body extended between the third body and the layer, and wherein the third body extended between the drain and the first body, a thickness of the first body was substantially the same in each of a first region under the second body, a second region under the third 
Note that the first and second semiconductor materials can be the same or different materials, as taught in paragraph [0048] of the PG Pub of the current application, contrary to applicant’s argument that they have to be different (page 8, third from the last paragraph, remarks).  Nonetheless, the original specification does not explain what different materials means: same compositions but different ratios of the elements, such as In0.2Zn0.8O vs. In0.4Zn0.6O; have at least one different element, such as InZnO vs. InZnSiO; or completely different compositions, such as SiO vs. AlN.
Fig. 6 of Kim also teaches the thickness of the first body (thickness at etching time 0 is 17 nm while thickness of the IZO at the recess in fig. 4B is around 8.5 nm at 3 minute) is less than 80% ((17-8.5)/17 = 50%) of a maximum height (17 nm) of one of the second body or the third body above the layer, for the benefit of reducing off current (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a thickness of the first body substantially the same in each of a first region under the second body, a second region under the third body, and a third region under the recess; and the thickness of the first body less than 80% of a maximum height of one of the second body or the third body above the layer for the benefit of reducing off current.
Kim also teaches different thicknesses of the first body (results of different etching time in minutes) offer different on voltages (Vgs, fig. 8).
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the thickness of the first body to achieve a turn-on voltage for a particular use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Seo in view of Kim teaches the “insulator structure which…extends horizontally across the recess to each of the second body and the third body”.
Kim does not teach the second semiconductor material was doped with a second dopant.
In the same field of endeavor, Jeong teaches doping the source/drain regions of a semiconductor material (with hydrogen) reduces their contact resistance with source/drain electrodes (paragraphs [0041][0042] and fig. 1G). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dope the second semiconductor material with a second dopant, for the benefit of reducing contact resistance (with electrode PE1, fig. 2 of Seo; or with electrodes 250’/250, fig. 4B of Kim).
Seo does not teach the gate comprising a metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the gate to comprise a metal for the known benefit of providing a gate with reduce electrical resistance.
Seo does not teach a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers.
Regarding claims 4,11,20, Kim teaches a difference between a first thickness of one of the second body or the third body and a second thickness of the first body is at least 1.0 nanometers (fig. 6: 17 nm versus 9 nm) for the benefit of reducing off current (paragraph [0072]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a first thickness of one of the second body or the third body and a second thickness of the first body to be at least 1.0 nanometers for the benefit of reducing off current.
Regarding claim 6, Seo teaches the IC device of claim 1, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 7, Seo teaches the IC device of claim 6, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).  
Regarding claim 8, Seo in view of Kim and Jeong teaches (see claim 1) a method comprising: forming a gate of a single-gate transistor, the gate comprising a metal; forming a layer adjacent to the gate, the layer comprising a dielectric material; forming a semiconductor structure adjacent to the layer, the semiconductor structure comprising: a first body of a first semiconductor material, wherein the first semiconductor material is doped with a first dopant, wherein the layer extends between the first body and the gate, and wherein the first body forms at least in part a recess of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first body; a second body of a second semiconductor material other than the first semiconductor material, wherein the second semiconductor material is doped with a 
Regarding claim 13, Seo teaches the method of claim 8, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 14, Seo teaches the method of claim 13, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).  
Regarding claim 15, Kim teaches forming the semiconductor structure comprises: depositing an amount of the second semiconductor material (242/243, fig. 4B) on the layer (230); and performing an etch (paragraph [0091]) of the amount of the second semiconductor material to expose a surface of the first body (241).
Regarding claim 17, Seo in view of Kim and Jeong teaches (see claim 1) a system comprising: an integrated circuit (IC) comprising: a gate of a single-gate 
Regarding claim 22, Seo teaches the system of claim 17, wherein the insulator structure fills the recess (fig. 2).  
Regarding claim 23, Seo teaches the system of claim 22, wherein the insulator structure extends from the recess to fill any region between the source and the drain (fig. 2).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “a first hole and a second hole each extend through the first patterned mask; performing a first deposition into each of the first hole and the second hole; forming a second patterned mask, wherein a third hole extends through the second patterned mask; and performing a second deposition through the third hole, wherein a semiconductor body formed by the second deposition connects semiconductor bodies formed by the first deposition” (claim 16).
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments regarding different materials feature (third from the last paragraph, page 8, remarks), note that the first and second semiconductor materials can be the same or different materials, as taught in paragraph [0048] of the PG Pub of the current application, contrary to applicant’s argument that they have to be different (page 8, third from the last paragraph, remarks).  The claims 0.2Zn0.8O vs. In0.4Zn0.6O; have at least one different element, such as InZnO vs. InZnSiO; or completely different compositions, such as SiO vs. AlN.  Nonetheless Kim teaches layer 241 to be made of different material than that of layers 242 and 243 (fig. 14: InZnSiO layer 241 versus InZnO layers 242 and 243, paragraphs [0115][0118][0207]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899